internal_revenue_service number release date index number --------------- ------------------------------------ ---------------------------- ----------------------- ---------------------------------- department of the treasury washington dc person to contact ---------------- id no ------------- telephone number --------------------- refer reply to cc fip plr-132683-09 date date legend trust ----------------------------------------------------------- ---------------------------- operating partnership --------------------------- contractor -------------------------- state building x y dear ------------ ------------ ---------------------------------------- ---- ---- this is in reply to your letter dated date requesting a ruling that a third- party contractor be qualified as an independent_contractor from whom trust does not derive or receive any income for purposes of sec_856 of the internal_revenue_code code facts plr-132683-09 trust is a state domestic_corporation that has elected to be treated as a real_estate_investment_trust reit trust is the managing general_partner of operating partnership owning approximately x percent of the outstanding common units of the operating partnership the operating partnership through business entities classified as taxable reit subsidiaries partnerships and entities disregarded as separate from the operating partnership for federal_income_tax purposes property-owning entities owns and operates a diversified portfolio of numerous real properties throughout the united_states properties hereafter trust the operating partnership and the property-owning entities will be referred to collectively as taxpayer contractor is an independent construction services company that has provided various construction services services to taxpayer at certain of taxpayer’s properties periodically the services generally involve the construction of various improvements to the properties including work in tenant space that would be considered non- customary services if performed by taxpayer all services have been performed by contractor for arm’s-length amounts taxpayer does not own any stock or any other interest in contractor either directly or indirectly or through constructive_ownership under sec_318 to the best of taxpayer’s knowledge contractor does not own any stock or any other interest in taxpayer either directly or indirectly or through constructive_ownership under sec_318 there is no overlapping ownership of taxpayer and contractor taxpayer intends to continue to utilize contractor to render services at the properties taxpayer intends to lease office space to contractor at building an office building owned by taxpayer to serve as contractor’s office the lease will be negotiated at arm’s length will be for a term of y years and will contain a fixed rental amount the lease terms will represent the fair_market_value of the office space other than rental income taxpayer will not derive or receive any income from contractor or from the operation of contractor’s business taxpayer believes that the lease of the office space at building to contractor will be conducive to contractor’s better provision of the services to taxpayer at both the building and at other properties owned by taxpayer further taxpayer believes that such lease of office space at building will allow contractor to be more efficient in providing services to taxpayer law and analysis to qualify as a reit an entity must derive at least percent of its gross_income from sources listed in sec_856 and at least percent of its gross_income from sources listed in sec_856 rents_from_real_property are among the sources listed in sec_856 and plr-132683-09 sec_856 defines the term rents_from_real_property as including i rents from interests_in_real_property ii charges for services customarily rendered in connection with the rental of real_property and iii rent attributable to certain leased personal_property similarly sec_1_856-4 of the income_tax regulations provides that rents_from_real_property generally means the gross amounts received for_the_use_of or the right to use real_property of the reit sec_856 in part excludes from the term rents_from_real_property any amount received or accrued directly or indirectly from i any corporation in which the reit owns directly or indirectly percent or more of the total combined voting power of all classes of stock entitled to vote or percent or more of the total value of shares of all classes of stock of the corporation ii in the case of a person that is not a corporation any interest in percent or more in the assets or net profits of such person and iii any impermissible_tenant_service_income as defined in sec_856 sec_856 provides with certain modifications as to percentage that for purposes of sec_856 the rules prescribed in sec_318 apply for determining ownership of stock assets or net profits of any person sec_856 defines the term impermissible_tenant_service_income as any amount received or accrued directly or indirectly by the reit for i services furnished or rendered by the trust to the tenants of such property or ii managing or operating such property sec_856 provides an exception to that definition for services furnished or rendered or management or operation provided through an independent_contractor from whom the trust itself does not derive or receive any income sec_856 defines an independent_contractor as any person who does not own directly or indirectly more than percent of the shares or certificates of beneficial_interest in the reit and if such a person is a corporation not more than percent of the total combined voting power of whose stock or if such person is not a corporation not more than percent of the interest in whose assets or net profits is owned directly or indirectly by one or more persons owning percent or more of the shares or certificates of beneficial_interest in the trust sec_1_856-4 of the income_tax regulations provides in effect that for purposes of determining whether a_trust qualifies as a reit amounts received by the trust either directly or indirectly shall not qualify as rents_from_real_property if the trust furnishes services to the tenants of the real_property or manages or operates the real_property other than through an independent_contractor from whom the trust does not receive or derive any income the relationship between such independent_contractor and the trust must be arm’s-length and the independent_contractor must be adequately compensated for any services rendered to the trust the prohibition against the trust deriving or receiving any income from the independent_contractor applies regardless of the source from which the income was derived by the independent_contractor plr-132683-09 in revrul_66_188 1966_2_cb_276 the service addressed whether amounts received by an unincorporated trust from tenants of property managed or operated by an independent_contractor were rents_from_real_property as defined in sec_856 of the code if the trust received any income from the independent_contractor with respect to the property serviced managed or operated by the independent_contractor the ruling stated that pursuant to sec_1_856-4 of the then current income_tax regulations the income received by the trust did not constitute rents_from_real_property as defined in sec_856 because the trust also received rental income from the independent_contractor the service concluded however that the provisions in sec_1_856-4 were not intended to apply to a reit renting office space to an independent_contractor for the independent contractor’s own occupancy where the independent contractor’s presence in an office on the reit’s premises is conducive to better management of the trust’s property conclusion in this case taxpayer represents that contractor is an independent_contractor within the meaning of sec_856 the facts indicate that contractor’s lease at building will be negotiated at arm’s-length will be for a fixed term and will be for a fixed rental amount that reflects the fair market rental value for the office space furthermore contractor will be adequately compensated for any services provided to taxpayer on the basis of the information submitted and the representations of taxpayer the facts and circumstances indicate that the leasing of office space at building will be conducive to contractor’s better provision of services to taxpayer we conclude therefore that the leasing of space to contractor at building will not cause contractor to fail to qualify as an independent_contractor from whom taxpayer does not derive or receive any income for purposes of sec_856 and sec_856 except as expressly provided herein no opinion is expressed or implied concerning the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter under any other provision of the code specifically we do not rule whether contractor qualifies as an independent_contractor under sec_856 or whether taxpayer qualifies as a reit under part ii of subchapter_m of chapter of the code this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-132683-09 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely thomas m preston thomas m preston senior counsel branch office of associate chief_counsel financial institutions products
